980 F.2d 731
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Allan Neal RAWLING, Plaintiff-Appellant,v.LOUISVILLE FIRE ARSON SQUAD;  G. Henry Ott, Mayor, Chief ofInvestigation Arson Bureau;  Robert A. Chandler,Commonwealth of Kentucky Assistant Attorney;  Jim Yates,Arson Investigator;  J.K. Borders, Sgt., L.P.D.;  Samuel J.Hawkins, Sgt., L.P.D.;  John T. Russell, L.P.D., Defendants-Appellees.
No. 92-6072.
United States Court of Appeals, Sixth Circuit.
Nov. 20, 1992.

Before KENNEDY, BOYCE F. MARTIN, JR. and SUHRHEINRICH, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.   Appellant responded stating that he has a limited education and that he was not aware that there was a time period in which to file a notice of appeal.


2
It appears from the documents before the court that the final order was entered May 14, 1992.   The notice of appeal filed on August 11, 1992, was 57 days late.   Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.   Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   Baker v. Raulie, 879 F.2d 1396, 1398 (6th Cir.1989) (per curiam);   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);   Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).   Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.   Rule 8(a), Rules of the Sixth Circuit.